Execution Copy



2001 Amendatory Agreement



            This 2001 Amendatory Agreement, dated as of September 21, 2001
between VERMONT YANKEE NUCLEAR POWER CORPORATION ("Vermont Yankee"), a Vermont
corporation, and CENTRAL VERMONT PUBLIC SERVICE CORPORATION, a Vermont
corporation (the "Purchaser"), amending both the Power Contract, dated February
1, 1968, as heretofore amended by eight amendments dated June 1, 1972, April 15,
1983, April 24, 1985, June 1, 1985, May 6, 1988, June 15, 1989 and December 1,
1989 between Vermont Yankee and the Purchaser (the "Power Contract") and the
Additional Power Contract, dated as of February 1, 1984, between Vermont Yankee
and the Purchaser (the "Additional Power Contract").

            For good and valuable consideration, the receipt of which is hereby
acknowledged, it is agreed as follows:

1.  Basic Understandings.

            Vermont Yankee was organized in 1966 to provide for the supply of
power to its sponsoring utility companies, including the Purchaser
(collectively, the "Purchasers"). It constructed a nuclear electric generating
unit, having a net capability of approximately 510 megawatts electric (the
"Unit") at a site in Vernon, Vermont. Vermont Yankee was issued a full-term,
Facility Operating License for the Unit by the Atomic Energy Commission (now the
Nuclear Regulatory Commission, which, together with any successor agencies, is
hereafter called the "NRC"), which license is now stated to expire on March 21,
2012 (the "End of License Term"). The Unit has been in commercial operation
since December 1, 1972 and continues to operate.

            The names of the Purchasers of Vermont Yankee and their respective
interests ("entitlement percentages") in Vermont Yankee and the net capacity and
output of the Unit are as follows:

 

Purchaser

Entitlement Percentage

 

Central Vermont Public Service Corporation
Green Mountain Power Corporation
New England Power Company
The Connecticut Light and Power Company
Central Maine Power Company
Public Service Company of New Hampshire
Western Massachusetts Electric Company
Cambridge Electric Light Company

35.0%
20.0%
22.5%
9.5%
4.0%
4.0%
2.5%
2.5%

            The Unit was conceived to supply economic power on a cost of service
formula basis to the Purchasers. Pursuant to the Power Contract, Vermont Yankee
has agreed to supply to the Purchaser and, pursuant to separate power contracts
substantially identical to the Power Contract except for the names of the
parties (collectively, as amended through the date hereof, the "Initial Power
Contracts"), to the other Purchasers all of the capacity and the electric energy
available from the Unit for a thirty year term extending through November 30,
2002.

            Pursuant to the Additional Power Contract, Vermont Yankee has agreed
to supply to the Purchaser, and pursuant to separate additional power contracts
substantially identical to the Additional Power Contract except for the names of
the parties (collectively, as amended through the date hereof, the "Additional
Power Contracts"), to the other Purchasers all the capacity and electric energy
available from the Unit during an operative term stated to commence on December
1, 2002 (when the Initial Power Contracts terminate) and extending until a date
which is 30 days after the later of the date on which the last of the financial
obligations of Vermont Yankee has been extinguished or the date on which Vermont
Yankee is finally relieved of any obligations under the last of the licenses
(operating or possessory) which it holds, or hereafter receives, from the NRC
with respect to the Unit. The Additional Power Contracts also provide, in the
event of their earlier cancellation, that the decommissioning cost obligation
and the other applicable provisions of the Additional Power Contracts shall
remain in effect to permit final billings of costs incurred prior to such
cancellation.

            Pursuant to the Initial Power Contracts and the Additional Power
Contracts, the Purchasers are entitled and obligated to take their respective
entitlement percentages of the capacity and net electrical output of the Unit
during the service life of the Unit and are obligated to pay therefor monthly
their respective entitlement percentages of Vermont Yankee's cost of service,
including decommissioning costs, whether or not the Unit is operated.

            On August 14, 2001, the Board of Directors of Vermont Yankee, which
includes representatives of the Purchasers (including the Purchaser), after
conducting a thorough review of the economics of continued operation of the Unit
until End of License Term in comparison to other alternatives (including the
early shut-down of the Unit) available to Vermont Yankee and evaluating the
competing bids received in a formal auction of the Unit commenced in April,
2001, voted to approve a Purchase and Sale Agreement (the "PSA"), dated as of
August 15, 2001, among Vermont Yankee and Entergy Nuclear Vermont Yankee, LLC
("ENVY") and Entergy Corporation, as guarantor, pursuant to which the Unit and
related assets of Vermont Yankee, including a pre-funded decommissioning trust,
would be sold to ENVY. The PSA also provided that Vermont Yankee would enter
into a Power Purchase Agreement (the "PPA") with ENVY to purchase 100% of the
actual net output of the Unit up to its present operating level of approximately
510 megawatts electric, together with the related ancillary products available
from the Unit, for a period from the Effective Date (as hereinafter defined) to
the End of License Term or the earlier shutdown of the Unit, all such energy and
ancillary products to be resold at wholesale by Vermont Yankee to the Purchasers
pursuant to the Initial Power Contracts and the Additional Power Contracts as
amended hereby.

            As a consequence of the PSA and the PPA, Vermont Yankee and the
Purchaser propose to further amend the Power Contract and the Additional Power
Contract in various respects in order (i) to release Vermont Yankee from any
further obligations under said contracts with respect to the operation and
decommissioning of the Unit, (ii) to clarify and confirm provisions for the
recovery under said contracts of the remaining unamortized costs previously
incurred by Vermont Yankee in providing capacity and energy from the Unit prior
to the Effective Date, (iii) to provide for the recovery of any costs or
liabilities assumed by Vermont Yankee under the PSA and PPA and of Vermont
Yankee's on-going administrative expenses, and (iv) to provide for the resale at
cost by Vermont Yankee to the Purchaser of the Purchaser's entitlement
percentage of the aforesaid output and ancillary products of the Unit to be
purchased by Vermont Yankee from ENVY pursuant to the PPA.

            Vermont Yankee and the Purchaser have agreed to enter into this 2001
Amendatory Agreement. Concurrently herewith each of the other Purchasers is
entering into an amendatory agreement which is identical hereto except for the
necessary changes in the names of the parties.

2.  Parties' Contractual Commitments.

            Vermont Yankee and the Purchaser each acknowledge that the other has
faithfully performed its obligations under the Power Contract. The Purchaser
hereby reconfirms its obligations under the Power Contract and the Additional
Power Contract to pay its entitlement percentage of Vermont Yankee's unamortized
costs of the Unit as deferred payment in connection with the capacity and net
electrical output of the Unit previously delivered by Vermont Yankee and agrees
that the decision to sell the Unit as described in Section 1 hereof did not give
rise to any cancellation right under Section 9 of the Power Contract or Section
10 of the Additional Power Contract. Vermont Yankee and the Purchaser further
agree that the Purchaser shall continue to be entitled and obligated to purchase
its entitlement percentage of the aforesaid output and ancillary products
available from the Unit during the terms of the Power Contract and Additional
Power Contract as hereinafter provided, and to pay a like percentage of Vermont
Yankee's costs therefor, and that Vermont Yankee shall continue to be obligated
to resell such output and ancillary products to the Purchaser during such terms.
Recognizing that the PSA, by transferring ownership and operating responsibility
for the Unit, changes the nature of the costs that Vermont Yankee will incur,
including those to obtain such output and ancillary products from the Unit of
which a portion is being resold hereunder to the Purchaser, Vermont Yankee and
the Purchaser further agree that this Amendatory Agreement sets forth the
necessary and appropriate provisions for the continuation of the foregoing
entitlements and obligations.

            Except as expressly modified by this Amendatory Agreement, the
provisions of the Power Contract and the Additional Power Contract remain in
full force and effect.

3.  Effective Date.

            Subject to receipt of FERC approval, this 2001 Amendatory Agreement
shall become effective concurrently with the Closing under the PSA (the
"Effective Date").

4.  Power Contract Amendments.

            The Power Contract is hereby amended as follows:

            (a)     In recognition of the sale of the Unit being effected
pursuant to the PSA and the intention of the parties to release Vermont Yankee
from any further obligations with respect to operation of the Unit, the text of
each of Sections 3, 4, 5, 6, 8, 9 and 10 of the Power Contract is hereby deleted
and, in lieu thereof in each instance the words "Intentionally Deleted and This
Section Left Blank" shall be inserted; provided, however, that the pre-existing
text shall remain in effect for purposes of settling any accounts between the
parties for periods prior to the Effective Date.

            (b)    A new section 10A is hereby inserted immediately following
Section 10 to read as follows:

"10A.  Definitions.

            Unless the context otherwise specifies or requires, capitalized
terms not otherwise defined herein shall have the meanings provided in the PPA
and each term defined below, when used in this contract, shall have the meaning
indicated below:

"Closing" means the Closing as defined in the PSA.

"Effective Date" has the meaning provided in Section 3 hereof.

"End of License Term" means March 21, 2012.

"End of Term Date" means the earlier of the End of License Term or the date on
which the Unit is permanently removed from service.

"ENVY" means Entergy Nuclear Vermont Yankee, LLC, a Delaware limited liability
company.

"Entitlement percentage" has the meaning provided in Section 1 hereof.

"Future Power" means the aggregate energy, capacity and ancillary products
actually produced by, or available from, the Unit in accordance with the PPA.

"Net capacity" means for any period the actual level at which the Unit is
operated, less station service use, transformer losses and generator lead
losses.

"PPA" means the Power Purchase Agreement, dated as of August 15, 2001, between
Vermont Yankee, as buyer, and ENVY, as seller, a complete copy of which is
attached hereto as Exhibit B.

"PPA Entitlement Percentage" means the Sub-Entitlement or, if applicable, the
portion of the post-Uprate Company Entitlement (as those terms are defined in
the PPA) allocated to the Purchaser in accordance with the PPA.

"PPA Obligations" means the obligations of Vermont Yankee to ENVY under the PPA
other than the purchase price payable pursuant to Article 5 thereof, a schedule
of which is set forth on Exhibit A hereto.

"PSA" means the Purchase and Sale Agreement, dated as of August 15, 2001, among
Vermont Yankee, ENVY and Entergy Corporation, as guarantor, as amended from time
to time.

"PSA Obligations" means the obligations of Vermont Yankee to ENVY under the PSA,
a schedule of which is set forth on Exhibit A hereto.

"PSA Transactions" means the conduct of the auction process commenced in 2001 to
sell the Unit, the proceedings to obtain regulatory approval of the transactions
resulting from such auction, and the services of consultants, advisors and legal
counsel with respect thereto.

"Purchasers" means the sponsoring utilities named in Section 1 hereof or their
respective successors or assigns.

            (c)    In recognition of the Purchaser's continuing obligation to
reimburse Vermont Yankee for its entitlement percentage of certain of Vermont
Yankee's costs as deferred payment for the capacity and net electrical output of
the Unit previously delivered by Vermont Yankee and to reflect the change in the
manner in which Vermont Yankee will incur costs to supply the Purchaser with its
aliquot share of the Future Power to be purchased pursuant to the PPA by Vermont
Yankee from ENVY, the provisions of Sections 7 and 7A of the Power Contract are
hereby deleted and new Sections 7, 7A and 7B are inserted in lieu thereof as
follows:

"7.  Reimbursed Costs

            With respect to each month during the balance of the term of this
contract, the Purchaser will pay Vermont Yankee an amount equal to the
Purchaser's entitlement percentage of each of (A) the portion of Vermont
Yankee's Closing Net Unit Investment allocable to such month, if any, together
with one-twelfth of the composite percentage for such month of the Closing Net
Unit Investment as most recently determined in accordance with this Section 7,
(B) Vermont Yankee's Total Transaction Costs Obligation, if any, for such month,
(C) Vermont Yankee's total operating expenses for such month, (D) Vermont
Yankee's PSA Obligations, if any, for such month, (E) Vermont Yankee's PPA
Obligations, if any, for such month, (F) Vermont Yankee's Total Revolver Costs
for such month, if any, and (G) to the extent not duplicative of any payment
made under clause (A) above, an amount equal to one-twelfth of the equity
percentage for such month of the Purchaser's entitlement percentage of the
equity investment, as most recently determined in accordance with this Section
7.

"Composite percentage" shall be computed as of the Effective Date and as of the
last day of each month thereafter (the "computation date") and for any month the
composite percentage shall be that computed as of the most recent computation
date. "Composite percentage" as of a computation date shall be the sum of (i)
the equity percentage as of such date multiplied by the percentage which equity
investment as of such date is of the total capital as of such date, plus (ii)
the stated interest rate per annum of each principal amount of indebtedness
bearing a particular rate of interest outstanding on such date for money
borrowed from persons other than Purchasers multiplied by the percentage which
such principal amount is of total capital as of such date.

"Equity percentage" as of any date shall be whatever percentage per annum may be
authorized from time to time by FERC.

"Common stock equity investment" as of any date shall consist of equity
investment as of such date less the aggregate par value of all issues of
preferred stock outstanding on such date.

"Equity investment" as of any date shall consist of the sum of (i) all amounts
theretofore paid to Vermont Yankee for all capital stock theretofore issued
(taken at the total par value thereof plus the total of all amounts in an excess
of such par value paid thereon); plus all capital contributions, loans and
advances theretofore made to Vermont Yankee by the Purchasers, less the sum of
any amounts distributed by Vermont Yankee to the Purchasers or stockholders in
the form of stock repurchases or redemptions, return of capital or repayments of
loans and advances; plus (ii) any credit balance in the capital surplus account
(not included under (i)) and in earned surplus account on the books of Vermont
Yankee as of such date.

"Total capital" as of any date shall be the equity investment plus the total of
all indebtedness then outstanding for money borrowed from other than the
Purchasers.

"Uniform System" shall mean the Uniform System of Accounts prescribed by the
Federal Power Commission for Class A and Class B Public Utilities and Licensees
as in effect on the date of this contract and as said System may be hereafter
amended to take account of private ownership of special nuclear material.

Vermont Yankee's "operating expenses" shall include all expenses incurred by
Vermont Yankee after the Effective Date (i) for administrative and general
expenses which would be properly chargeable by an operating electric utility,
less any applicable credits thereto, in accordance with the Uniform System and
(ii) for expenses, if any, resulting from the settlement of claims of dissenting
shareholders.

The "net Unit investment" shall consist, in each case with respect to the Unit,
of (i) the aggregate amount properly chargeable at the time in accordance with
the Uniform System of Vermont Yankee's electric plant accounts (including
construction work in progress), less the sum of (x) the aggregate amount
included in operating expenses from the plant completion date to the date in
question on account of depreciation accruals (and amortization, if any, of
property losses) reduced by the aggregate of all amounts charged during such
period against the accumulated provision for depreciation plus (y) the amount of
net available cash; plus (ii) the aggregate amount properly chargeable at the
time in accordance with the Uniform System to accounts representing fuel
assemblies and components (including nuclear materials) and other materials and
supplies, less the balance, if any, at the time of the accumulated amortization
thereof; plus (iii) such reasonable allowances for prepaid items and cash
working capital as may from time to time be determined by Vermont Yankee; less
(z) the net proceeds received from the sale of any assets properly included in
said electric plant accounts. However, for purposes of this contract, the net
amount included at any date after the plant completion date in net Unit
investment under clause (i) of the immediately preceding sentence shall in no
event be less than the excess of:

(a)  the amount properly chargeable at the plant completion date in accordance
with the Uniform System to electric plant accounts (including construction work
in progress) with respect to the Unit,

over

(b)  the sum of (x) the aggregate minimum amount required by this Section 7 to
be included in operating expenses from the plant completion date to the date in
question on account of depreciation accruals (and amortization, if any, or
property losses) plus (y) the amount of net available cash.

The net Unit investment shall be determined as of the plant completion date and
thereafter as of the commencement of each calendar year, or, if Vermont Yankee
elects, at more frequent intervals.

"Closing Net Unit Investment" means the amount of net Unit investment determined
as of the Effective Date, which amount shall be amortized in equal monthly
amounts during the period beginning on the Effective Date and ending on the End
of License Term.

"Net available cash" means, at any date as of which the amount thereof is to be
determined, the excess of (a) the aggregate amount received by Vermont Yankee
after the plant completion date and prior to two years before the determination
date as insurance proceeds on account of loss or damage to the Unit or as the
proceeds of a sale or condemnation of a portion of the Unit, over (b) the
aggregate amount expended after the plant completion date and prior to the
determination date on account of rebuilding, repairs, replacements and additions
to the Unit, provided that insurance proceeds received with respect to a
particular loss shall be taken into account for purposes of the foregoing
computation only if the amount received with respect to the loss exceeds
$150,000.

"Closing Expenses" means the funds, if any, required to defray any closing
adjustments payable by Vermont Yankee in accordance with the PSA.

"Sale Costs" means the funds, if any, required to defray the costs incurred in
connection with the pre-2001 efforts to sell the Unit and the PSA Transactions,
including the refunding of such costs to the Purchasers to the extent previously
billed to, and paid by, the Purchasers.

"Transaction Costs" means the sum of (a) the Closing Expenses plus (b) the Sales
Costs.

"Total Transaction Costs Obligation" for any month shall mean the amount
attributable to such month for the payment of principal and interest, if any, on
the Transaction Costs, calculated on the basis of amortizing such liability in
equal monthly amounts over the period from the Effective Date to the End of
License Term.

"Short-term Revolver" means one or more borrowings by Vermont Yankee during the
term of this contract to obtain funds to meet short-term operating cash needs.

"Total Revolver Costs" for any month means the amount attributable to such month
for the payment of principal, interest and other fees, if any, due on the
Short-term Revolver.

7A.  Purchase of Future Power, Delivery and Payments.

            (a)  Purchase of Future Power: With respect to each month during the
period commencing on the Effective Date and ending on the earlier of the End of
Term Date or the end of the operative term of this contract, the Purchaser will
be entitled and obligated to take its PPA Entitlement Percentage of the Future
Power. The Purchaser's PPA Entitlement Percentage of the Future Power will be
delivered to and accepted by it at the Producer's Delivery Point (as defined in
the PPA). All deliveries will be made in the form of 3-phase, 60 cycle,
alternating current at a nominal voltage of 345,000 volts. The Purchaser will
make its own arrangements for the transmission of its share of the Future Power.
In accordance with the PPA, ENVY will be responsible for maintaining metering
and telemetering with respect to the Future Power.

            With respect to each month during the aforesaid period, Purchaser
will pay Vermont Yankee for the Future Power actually delivered to the Purchaser
an amount equal to its PPA Entitlement Percentage of (a) the purchase price
calculated pursuant to Article 5 of the PPA plus (b) any applicable Governmental
Charges allocable to Vermont Yankee pursuant to Section 18(b) of the PPA.

            (b)  Contingent Option to Terminate Purchase. Pursuant to Article
4(c) of the PPA, Vermont Yankee was granted an option to negotiate for release
from all or part of its obligations to purchase power under the PPA effective as
of February 28, 2005 and a further option to negotiate for release of any
balance of such obligations effective December 31, 2007, each such option being
exercisable by written notice to the ENVY at least 180 days prior to its
effective date (each such notice date being referred to herein as an "exercise
date"). Those options affect the Sub-Entitlements of each of the Purchasers.
Vermont Yankee hereby grants the Purchaser the right to direct Vermont Yankee to
exercise such option with respect to the Purchaser's Sub-Entitlement as follows:

            If the Purchaser desires to direct Vermont Yankee to negotiate the
release of the Purchaser's Sub-Entitlement under the PPA pursuant to such
option, the Purchaser shall give written notice to that effect to Vermont Yankee
at least 90 days in advance of the relevant exercise date. Upon receipt of such
notice from the Purchaser, Vermont Yankee shall confer with all other Purchasers
giving similar notices to ascertain the scope of negotiating discretion granted
by such Purchasers and shall thereafter give timely written notice to the ENVY
indicating Vermont Yankee's desire to negotiate the release of the
Sub-Entitlements of those Purchasers that have given Vermont Yankee the required
notice. Vermont Yankee shall thereafter negotiate in good faith with the ENVY
for release of said Sub-Entitlements from the PPA and shall maintain close
coordination with the Purchaser and other affected Purchasers to assure that the
terms of such release are acceptable. Any final release agreement between
Vermont Yankee and the ENVY shall be subject to ratification by each of the
Purchasers affected thereby. If the Purchaser fails to ratify the release
agreement within the time provided by such agreement, its Sub-Entitlement shall
be excluded from the release agreement.

            Vermont Yankee and the Purchaser hereby further agree that: (a)
after such a release agreement has been ratified by the Purchaser, the Purchaser
will pay to Vermont Yankee the Purchaser's proportionate share of the payments,
if any, due to the ENVY in connection with such release; and (b) from and after
the effective date of any release affecting the Purchaser's Sub-Entitlement
Percentage, the Purchaser shall no longer be obligated, pursuant to clause (a)
above, to take and pay for any Future Power delivered after such effective date.

            (c)  ISO Filing. Vermont Yankee agrees to submit this contract to
the market system maintained by the Independent System Operator of New England
provided for in the NEPOOL Agreement.

            (d)  Adequate Assurance. In the event that ENVY exercises its right
under Article 7(h) of the PPA to request adequate assurance with respect to
Purchaser's PPA Entitlement Percentage of the Future Power, then Vermont Yankee
shall be deemed to have commercially reasonably grounds for insecurity
concerning Purchaser's ability to perform its obligations under this Section 7A
and may provide Purchaser with written notice requesting adequate assurance
("Adequate Assurance") of due performance of Purchaser's obligations under this
Section 7A for the benefit of Vermont Yankee and/or ENVY. Upon receipt of such
notice by mail postage prepaid, facsimile, telecopy or hand delivery, Purchaser
shall have twelve (12) Business Days to provide such Adequate Assurance to
Vermont Yankee and ENVY.

7B.  Billing.

            Vermont Yankee will submit, by telecopy or other agreeable same day
delivery mechanism, to the Purchaser, as soon as practicable after the end of
each month, an invoice for the aggregate amount payable by the Purchaser
pursuant to Sections 7 and 7A hereof with respect to the particular month. Such
bills will be rendered in such detail as the Purchaser may reasonably request
and may be rendered on an estimated basis subject to corrective adjustments in
subsequent billing periods. All payments shown to be due on such invoice, except
amount in dispute, shall be due and payable by wire transfer per instructions on
the invoice on or before the later of the eighteenth (18th) day of each month,
or the eighth (8th) day after receipt of the invoice, or if either such day is
not a Business Day, then on the next Business Day.

            (d)    Section 14 of the Power Contract is hereby amended by adding
the following at the end thereof:

"Notwithstanding the foregoing, (a) Purchaser (or its assigns) may assign its
interest under Section 7A of this contract only (i) to a third party that has a
credit rating equal to the higher of that of the assignor or of investment grade
as determined by a nationally rated service, or (ii) to a single purpose entity
whose obligations hereunder are guaranteed by a parent that has such a credit
rating, or (iii) in connection with a merger, consolidation or sale of
substantially all its assets to another party that has a credit rating at least
equal to that of the Purchaser (or its assigns).

            The Purchaser hereby consents to Vermont Yankee creating a security
interest in Vermont Yankee's interest in this contract for the benefit of ENVY
and/or the lenders under the Short-term Revolver and agrees that Purchaser's
obligations hereunder shall not be affected thereby."

            (e)    Section 20 of the Power Contract is hereby amended by
deleting the first sentence thereof and deleting the word "other" from the
second sentence thereof.

5.  Additional Power Contract Amendments.

            The Additional Power Contract is hereby amended as follows:

            (a)    In recognition of the sale of the Unit being effected
pursuant to the PSA and, the intention of the parties to release Vermont Yankee
from any further obligations with respect to operation of the Unit, the text of
each of Sections 3, 4, 5, 6, 8, 9, 10 and 11 of the Additional Power Contract is
hereby deleted and, in lieu thereof in each instance the words "Intentionally
Deleted and This Section Left Blank" shall be inserted.

            (b)    A new section 10A is hereby inserted immediately following
Section 10 to read as follows:

"10A.  Definitions.

            Unless the context otherwise specifies or requires, capitalized
terms not otherwise defined herein shall have the meanings provided in the PPA
and each term defined below, when used in this contract, shall have the meaning
indicated below:

"Closing" means the Closing as defined in the PSA.

"Effective Date" has the meaning provided in Section 3 hereof.

"End of License Term" means March 21, 2012.

"End of Term Date" means the earlier of the End of License Term or the date on
which the Unit is permanently removed from service.

"ENVY" means Entergy Nuclear Vermont Yankee, LLC, a Delaware limited liability
company.

"Entitlement percentage" has the meaning provided in Section 1 hereof.

"Future Power" means the aggregate energy, capacity and ancillary actually
produced by, or available from, the Unit in accordance with the PPA.

"Initial Power Contracts" means the several Power Contracts, dated as of
February 1, 1968, as amended, between Vermont Yankee and each of the Purchasers.

"Net capacity" means for any period the actual level at which the Unit is
operated, less station service use, transformer losses and generator lead
losses.

"Operative term" has the meaning provided in Section 2 hereof.

"PPA" means the Power Purchase Agreement, dated as of August 15, 2001, between
Vermont Yankee, as buyer, and ENVY, as seller, a complete copy of which is
attached hereto as Exhibit B.

"PPA Entitlement Percentage" means the Sub-Entitlement or, if applicable, the
portion of the post-Uprate Company Entitlement (as those terms are defined in
the PPA) allocated to the Purchaser in accordance with the PPA.

"PPA Obligations" means the obligations of Vermont Yankee to ENVY under the PPA
other than the purchase price payable pursuant to Article 5 thereof, a schedule
of which is set forth on Exhibit A hereto.

"PSA" means the Purchase and Sale Agreement, dated as of August 15, 2001, among
Vermont Yankee, ENVY and Entergy Corporation, as guarantor, as amended from time
to time.

"PSA Obligations" means the obligations of Vermont Yankee to ENVY, a schedule of
which is set forth on Exhibit A hereto.

"PSA Transactions" means the conduct of the auction process commenced in 2001 to
sell the Unit, the proceedings to obtain regulatory approval of the transactions
resulting from such auction, and the services of consultants, advisors and legal
counsel with respect thereto.

"Purchasers" means the sponsoring utilities named in Section 1 hereof or their
respective successors or assigns.

            (c)    Section 2 of the Additional Power Contract is hereby amended
in full to read as follows:

"The operative term of this contract shall commence on December 1, 2002
notwithstanding the fact that the Unit has been sold to ENVY and shall terminate
30 days after the date on which the last of the respective financial obligations
of Vermont Yankee and the Purchaser which constitute elements of the reimbursed
costs calculated pursuant to Section 7 hereof and the purchase price for Future
Power calculated pursuant to Section 7A hereof has been extinguished."

            (d)    In recognition of the Purchaser's continuing obligation to
reimburse Vermont Yankee for its aliquot share of certain of Vermont Yankee's
costs as deferred payment for the capacity and net electrical output of the Unit
previously delivered by Vermont Yankee and to reflect the change in the manner
in which Vermont Yankee will incur costs to supply the Purchaser with its
entitlement percentage of the Future Power to be purchased pursuant to the PPA
by Vermont Yankee from ENVY, the provisions of Section 7 of the Additional Power
Contract are hereby deleted and new Sections 7, 7A and 7B are inserted in lieu
thereof as follows:

"7.  Reimbursed Costs

            With respect to each month during the operative term of this
contract, the Purchaser will pay Vermont Yankee an amount equal to the
Purchaser's entitlement percentage of each of (A) the portion of Vermont
Yankee's Closing Net Unit Investment applicable to such month, if any, together
with one-twelfth of the composite percentage for such month of the Closing Net
Unit Investment as most recently determined in accordance with this Section 7,
(B) Vermont Yankee's Total Transaction Costs Obligation, if any, for such month,
(C) Vermont Yankee's total operating expenses for such month, (D) Vermont
Yankee's PSA Obligations, if any, for such month, (E) Vermont Yankee's PPA
Obligations, if any, for such month, (F) Vermont Yankee's Total Revolver Costs
for such month, if any, and (G) to the extent not duplicative of any payment
made under clause (A) above, an amount equal to one-twelfth of the equity
percentage for such month of the Purchaser's entitlement percentage of the
equity investment, as most recently determined in accordance with this Section
7.

"Composite percentage" shall be computed as of the Effective Date and as of the
last day of each month thereafter (the "computation date") and for any month the
composite percentage shall be that computed as of the most recent computation
date. "Composite percentage" as of a computation date shall be the sum of (i)
the equity percentage as of such date multiplied by the percentage which equity
investment as of such date is of the total capital as of such date, plus (ii)
the stated interest rate per annum of each principal amount of indebtedness
bearing a particular rate of interest outstanding on such date for money
borrowed from persons other than Purchasers multiplied by the percentage which
such principal amount is of total capital as of such date.

"Equity percentage" as of any date shall be whatever percentage per annum may be
authorized from time to time by FERC.

"Common stock equity investment" as of any date shall consist of equity
investment as of such date less the aggregate par value of all issues of
preferred stock outstanding on such date.

"Equity investment" as of any date shall consist of the sum of (i) all amounts
theretofore paid to Vermont Yankee for all capital stock theretofore issued
(taken at the total par value thereof plus the total of all amounts in an excess
of such par value paid thereon); plus all capital contributions, loans and
advances theretofore made to Vermont Yankee by the Purchasers, less the sum of
any amounts distributed by Vermont Yankee to the Purchasers or stockholders in
the form of stock repurchases or redemptions, return of capital or repayments of
loans and advances; plus (ii) any credit balance in the capital surplus account
(not included under (i)) and in earned surplus account on the books of Vermont
Yankee as of such date.

"Total capital" as of any date shall be the equity investment plus the total of
all indebtedness then outstanding for money borrowed from other than the
Purchasers.

"Uniform System" shall mean the Uniform System of Accounts prescribed by the
Federal Power Commission for Class A and Class B Public Utilities and Licensees
as in effect on the date of this contract and as said System may be hereafter
amended to take account of private ownership of special nuclear material.

Vermont Yankee's "operating expenses" shall include all ordinary and necessary
expenses incurred by Vermont Yankee during the term of this contract (i) for
administrative and general expenses which would be properly chargeable by an
operating electric utility, less any applicable credits thereto, in accordance
with the Uniform System and (ii) for expenses, if any, resulting from the
settlement of claims of dissenting shareholders.

The "net Unit investment" shall consist, in each case with respect to the Unit,
of (i) the aggregate amount properly chargeable at the time in accordance with
the Uniform System of Vermont Yankee's electric plant accounts (including
construction work in progress), less the sum of (x) the aggregate amount
included in operating expenses from the plant completion date to the date in
question on account of depreciation accruals (and amortization, if any, of
property losses) reduced by the aggregate of all amounts charged during such
period against the accumulated provision for depreciation plus (y) the amount of
net available cash; plus (ii) the aggregate amount properly chargeable at the
time in accordance with the Uniform System to accounts representing fuel
assemblies and components (including nuclear materials) and other materials and
supplies, less the balance, if any, at the time of the accumulated amortization
thereof; plus (iii) such reasonable allowances for prepaid items and cash
working capital as may from time to time be determined by Vermont Yankee; less
(z) the net proceeds received from the sale of any assets properly included in
said electric plant accounts. However, for purposes of this contract, the net
amount included at any date after the plant completion date in net Unit
investment under clause (i) of the immediately preceding sentence shall in no
event be less than the excess of:

(a) the amount properly chargeable at the plant completion date in accordance
with the Uniform System to electric plant accounts (including construction work
in progress) with respect to the Unit),

over

(b) the sum of (x) the aggregate minimum amount required by this Section 7 to be
included in operating expenses from the plant completion date to the date in
question on account of depreciation accruals (and amortization, if any, or
property losses) plus (y) the amount of net available cash.

The net Unit investment shall be determined as of the plant completion date and
thereafter as of the commencement of each calendar year, or, if Vermont Yankee
elects, at more frequent intervals.

"Closing Net Unit Investment" means the amount of net Unit investment determined
as of the Effective Date, which amount shall be amortized in equal monthly
amounts during the period commencing on the Effective Date and ending on the End
of License Date.

"Net available cash" means, at any date as of which the amount thereof is to be
determined, the excess of (a) the aggregate amount received by Vermont Yankee
after the plant completion date and prior to two years before the determination
date as insurance proceeds on account of loss or damage to the Unit or as the
proceeds of a sale or condemnation of a portion of the Unit, over (b) the
aggregate amount expended after the plant completion date and prior to the
determination date on account of rebuilding, repairs, replacements and additions
to the Unit, provided that insurance proceeds received with respect to a
particular loss shall be taken into account for purposes of the foregoing
computation only if the amount received with respect to the loss exceeds
$150,000.

"Closing Expenses" means the funds, if any, required to defray other closing
adjustments under the PSA.

"Sales Costs" means the funds, if any, to defray the costs incurred in
connection with pre-2001 efforts to sell the Unit and the PSA Transactions,
including the refunding of such costs to the Purchasers to the extent previously
billed to, and paid by, the Purchasers.

"Transaction Costs" means the sum of (a) the Closing Expenses plus (b) the Sale
Costs.

"Total Transaction Costs Obligation" for any month shall mean the amount
attributable to such month for the payment of principal and interest, if any, on
the Transaction Costs, calculated on the basis of amortizing such liability in
equal monthly amounts over the period from the Effective Date to the End of
License Term.

"Short-term Revolver" means one or more borrowings by Vermont Yankee during the
term of this contract to obtain funds to meet short-term operating cash needs.

"Total Revolver Costs" for any month means the amount attributable to such month
for payment of principal, interest and other fees, if any, due on the Short-term
Revolver.

7A.  Purchase of Future Power, Delivery and Payments.

            (a)  Purchase of Future Power: With respect to each month during the
period commencing on December 1, 2002 and ending on the End of Term Date, the
Purchaser will be entitled and obligated to take its PPA Entitlement Percentage
of the Future Power. The Purchaser's PPA Entitlement Percentage of the Future
Power will be delivered to and accepted by it at the Producer's Delivery Point
(as defined in the PPA). All deliveries will be made in the form of 3-phase, 60
cycle, alternating current at a nominal voltage of 345,000 volts. The Purchaser
will make its own arrangements for the transmission of its shares of the Future
Power. In accordance with the PPA, ENVY will be responsible for maintaining
metering and telemetering with respect to the Future Power.

            With respect to each month during the aforesaid period, Purchaser
will pay Vermont Yankee for the Future Power actually delivered to the Purchaser
an amount equal to its PPA Entitlement Percentage of (a) the purchase price
calculated pursuant to Article 5 of the PPA plus (b) any applicable Governmental
Charges allocable to Vermont Yankee pursuant to Section 18(b) of the PPA.

            (b)  Contingent Option to Terminate Purchase. Pursuant to Article
4(c) of the PPA, Vermont Yankee was granted an option to negotiate for release
from all or part of its obligations to purchase power under the PPA effective as
of February 28, 2005 and a further option to negotiate for release of any
balance of such obligations effective December 31, 2007, each such option being
exercisable by written notice to the ENVY at least 180 days prior to its
effective date (each such notice date being referred to herein as an "exercise
date"). Those options affect the Sub-Entitlements of each of the Purchasers.
Vermont Yankee hereby grants the Purchaser the right to direct Vermont Yankee to
exercise such option with respect to the Purchaser's Sub-Entitlement as follows:

            If the Purchaser desires to direct Vermont Yankee to negotiate the
release of the Purchaser's Sub-Entitlement under the PPA pursuant to such
option, the Purchaser shall give written notice to that effect to Vermont Yankee
at least 90 days in advance of the relevant exercise date. Upon receipt of such
notice from the Purchaser, Vermont Yankee shall confer with all other Purchasers
giving similar notices to ascertain the scope of negotiating discretion granted
by such Purchasers and shall thereafter give timely written notice to the ENVY
indicating Vermont Yankee's desire to negotiate the release of the
Sub-Entitlements of those Purchasers that have given Vermont Yankee the required
notice. Vermont Yankee shall thereafter negotiate in good faith with the ENVY
for release of said Sub-Entitlements from the PPA and shall maintain close
coordination with the Purchaser and other affected Purchasers to assure that the
terms of such release are acceptable. Any final release agreement between
Vermont Yankee and the ENVY shall be subject to ratification by each of the
Purchasers affected thereby. If the Purchaser fails to ratify the release
agreement within the time provided by such agreement, its Sub-Entitlement shall
be excluded from the release agreement.

            Vermont Yankee and the Purchaser hereby further agree that: (a)
after such a release agreement has been ratified by the Purchaser, the Purchaser
will pay to Vermont Yankee the Purchaser's proportionate share of the payments,
if any, due to the ENVY in connection with such release; and (b) from and after
the effective date of any release affecting the Purchaser's Sub-Entitlement
Percentage, the Purchaser shall no longer be obligated, pursuant to clause (a)
above, to take and pay for any Future Power delivered after such effective date.

            (c)  ISO Filing. Vermont Yankee agrees to submit this contract to
the market system maintained by the Independent System Operator of New England
provided for in the NEPOOL Agreement.

            (d)  Adequate Assurance. In the event that ENVY exercises its right
under Article 7(h) of the PPA to request adequate assurance with respect to
Purchaser's PPA Entitlement Percentage of the Future Power, then Vermont Yankee
shall be deemed to have commercially reasonably grounds for insecurity
concerning Purchaser's ability to perform its obligations under this Section 7A
and may provide Purchaser with written notice requesting adequate assurance
("Adequate Assurance") of due performance of Purchaser's obligations under this
Section 7A for the benefit of Vermont Yankee and/or ENVY. Upon receipt of such
notice by mail postage prepaid, facsimile, telecopy or hand delivery, Purchaser
shall have twelve (12) Business Days to provide such Adequate Assurance to
Vermont Yankee and ENVY.

7B.  Billing.

            Vermont Yankee will submit, by telecopy or other agreeable same day
delivery mechanism, to the Purchaser, as soon as practicable after the end of
each month, an invoice for the aggregate amount payable by the Purchaser
pursuant to Sections 7 and 7B hereof with respect to the particular month. Such
bills will be rendered in such detail as the Purchaser may reasonably request
and may be rendered on an estimated basis subject to corrective adjustments in
subsequent billing periods. All payments shown to be due on such invoice, except
amounts in dispute, shall be due and payable by wire transfer per instructions
on the invoice on or before the later of the eighteenth (18th) day of each
month, or the eighth (8th) day after receipt of the invoice, or if either such
day is not a Business Day, then on the next Business Day.

            (e)    Section 15 of the Additional Power Contract is hereby amended
by adding the following to the end thereof:

"Notwithstanding the foregoing, (a) Purchaser (or its assigns) may assign its
interest under Section 7A of this contract only (i) to a third party that has a
credit rating equal to the higher of that of the assignor or of investment grade
as determined by a nationally rated service, or (ii) to a single purpose entity
whose obligations hereunder are guaranteed by a parent that has such a credit
rating, or (iii) in connection with a merger, consolidation or sale of
substantially all its assets, to another party that has a credit rating at least
equal to that of the Purchaser (or its assigns).

            The Purchaser hereby consents to Vermont Yankee creating a security
interest in Vermont Yankee's interest in this contract for the benefit of ENVY
and/or the lenders under the Short-term Revolver and agrees that Purchaser's
obligations hereunder shall not be affected by thereby."

            (f)    Section 17 of the Additional Power Contract is hereby amended
by deleting the first sentence thereof and deleting the word "other" from the
second sentence thereof.

6.  Government Regulation. This Amendatory Agreement and all rights and
obligations of the Parties hereunder are subject to all applicable federal,
state and local laws and all duly promulgated orders and duly authorized actions
of governmental authorities having proper and valid jurisdiction over the terms
of this Amendatory Agreement. Purchaser will be obligated to make all payments
to Vermont Yankee for purchases at wholesale of capacity, energy and ancillary
products hereunder regardless of whether or not the Purchaser is permitted to
pass along or recover those payments from its customers. Each of Vermont Yankee
and Purchaser shall not propose, advance or support, and shall vigorously oppose
and defend against, any action by any legislature, agency, commission,
(including the Federal Energy Regulatory Commission), entity or court that would
adversely affect the Parties' rights and benefits hereunder and each of Vermont
Yankee and the Purchaser will vigorously pursue all actions and remedies to
overturn or cure any such action. In addition, the rates, terms, and conditions
contained in this Amendatory Agreement are not subject to change under Sections
205 or 206 of the Federal Power Act, as either section may be amended or
superseded, absent the mutual written agreement of the Parties or a finding by
the Federal Energy Regulatory Commission, that this Amendatory Agreement is not
in the public interest.

7.  Confidentiality. Except as otherwise required by law or for implementation
of this Amendatory Agreement, the Parties must keep confidential the
transactions undertaken pursuant hereto; provided, however, that the Purchaser
may disclose such information on a confidential basis to third parties in
connection with good faith negotiation for the assignment of Purchaser's
interests hereunder. Nothing herein shall preclude the Purchaser from disclosing
the substance of this Amendatory Agreement to third parties on a confidential
basis in connection with the negotiation of the assignment of any of its
interests herein. Any information provided by either Party to the other Party
pursuant to this Amendatory Agreement and labeled "CONFIDENTIAL" will be used by
the receiving Party solely in connection with the purposes of this Amendatory
Agreement and will not be disclosed by the receiving Party to any third party,
except with the providing Party's consent. This Section 7 of this Amendatory
Agreement will not prevent either Party from providing any confidential
information received from the other Party to any court or in accordance with a
proper discovery request or in response to the reasonable request of any
governmental agency with jurisdiction to regulate or investigate the disclosing
Party's affairs, provided that, if feasible, the disclosing Party will give
prior notice to the other Party of such disclosure and, if so requested by such
other Party, will have used all reasonable efforts to oppose or resist the
requested disclosure, as appropriate under the circumstances, or to otherwise
make such disclosure pursuant to a protective order or other similar arrangement
for confidentiality.

8.  Miscellaneous.

            (a)    Mitigation of Damages. In the event of any default by
Purchaser, Vermont Yankee shall have the right to sell the Purchaser's
entitlement percentage of any energy and ancillary products and apply the
proceeds thereof against the amounts owing from the Purchaser.

            (b)    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

            IN WITNESS WHEREOF, the parties have executed this Amendment by
their respective officers hereto duly authorized, as of the date first above
written.

VERMONT YANKEE NUCLEAR POWER
CORPORATION

By /s/ Ross P. Barkhurst                           
       Ross P. Barkhurst
       President and Chief Executive Officer

Address:   Box 169, Ferry Road
                  Brattleboro, VT 05301

 

CENTRAL VERMONT PUBLIC SERVICE
CORPORATION

By /s/ Kent R. Brown                               
       Kent R. Brown
       Senior Vice President, Engineering & Operations

Address:   77 Grove Street
                  Rutland, VT 05701

Exhibit A
to
2001 Amendatory Agreement

I.

PSA Obligations:

 

The PSA Obligations comprise those set forth in the following sections of the
PSA:

Section 2.4

Excluded Liabilities

Section 6.11(b)

One-time fee due to DOE under the DOE Standard Contract

Section 6.12

DOE Decontamination and Decommissioning fees

Section 9.1

Indemnification obligations

II.

PPA Obligations:

 

The PPA Obligations comprise those set forth in the following sections of the
PPA:

Section 3(g)

Transmission charges for Station Use Energy.

Section 7(h)

Adequate assurance

Section 9

Indemnification obligations

Exhibit B
to
2001 Amendatory Agreement

[Attach copy of PPA]